STATE OF MINNESOTA

                                  IN SUPREME COURT

                                        A12-1257

Court of Appeals                                                           Wright, J.
                                                                 Concurring, Page, J.
                                                             Concurring, Anderson, J.

Citizens State Bank Norwood Young
America,

                    Respondent,

vs.                                                                Filed: July 9, 2014
                                                            Office of Appellate Courts
Gordon Brown, et al.,

                    Appellants.

                              ________________________

Alan M. Albrecht, Gavin, Winters, Twiss, Thiemann & Long, Ltd., Glencoe, Minnesota;
and

John A. Halpern, John A. Halpern & Associates, Minneapolis, Minnesota, for respondent.

Amie E. Penny Sayler, Messerli & Kramer P.A., Minneapolis, Minnesota; and

Robert M. McClay, McClay and Alton, PLLP, Saint Paul, Minnesota, for appellants.
                          ________________________


                                    SYLLABUS

      Minnesota’s Uniform Fraudulent Transfer Act applies to transfers made pursuant

to an uncontested marital dissolution decree.

      Affirmed in part, reversed in part.




                                            1
                                      OPINION

WRIGHT, Justice.

       Respondent Citizens State Bank Norwood Young America (Bank) seeks to set

aside, under Minnesota’s Uniform Fraudulent Transfer Act (MUFTA), certain transfers

made between appellants Gordon1 and Judy Brown pursuant to their uncontested marital

dissolution judgment and decree. The district court granted summary judgment to the

Bank, and the court of appeals affirmed. We granted the Browns’ petition for further

review to address whether MUFTA applies to fraudulent transfers made pursuant to an

uncontested marital dissolution decree. We now conclude that MUFTA applies to such

transfers and that the record supports the district court’s findings that Gordon Brown

made certain transfers with the intent to defraud his creditors. We, therefore, affirm the

district court’s judgment that sets aside the transfers and allows the Bank to levy

execution on assets fraudulently transferred to the extent necessary to satisfy the Bank’s

claim. However, to the extent the district court’s decision pertains to assets that were not

transferred, we reverse.

                                             I.

       Gordon Brown guaranteed certain commercial loans that the Bank made to TCB

Tool Corporation and Cool Air International. Both TCB Tool and Cool Air defaulted on

their respective loans, and Gordon Brown failed to satisfy his obligations under his

personal guarantee. On January 8, 2010, the Bank sued Gordon Brown to enforce the

1
     Pursuant to Minn. R. Civ. App. P. 143.02, the court was notified by counsel for the
Browns that Gordon Brown died during the pendency of this appeal.


                                             2
personal guarantee. Gordon Brown’s wife Judy Brown was not named as a party to the

lawsuit. The district court entered a default judgment against Gordon Brown on June 29,

2010. The judgment authorized the Bank to collect the remaining balance on the two

loans plus interest, costs, and attorney fees.

       While the Bank’s lawsuit was pending, Gordon Brown petitioned to dissolve his

23-year marriage to Judy Brown. At that time, he was 93 years old and Judy Brown

was 55. The Browns subsequently executed a marital termination agreement (MTA) on

October 5, 2010. The district court judge in the dissolution case found the MTA to be

“fair and reasonable” and incorporated its terms into a dissolution judgment and decree

entered on October 13, 2010. After the divorce,2 the Browns continued to live together.

       Under the dissolution judgment and decree, Gordon Brown was awarded the

Browns’ home, valued in the dissolution judgment and decree at $421,900; his 1999

Cadillac; the rights to his 401(k) worth less than $140,000; a checking account, valued at

less than $3,000; and corporate stock, valued at less than $80,000. He also accepted sole

responsibility for joint debt obligations worth more than $270,000. In addition, Gordon

Brown retained personal guarantee obligations of approximately $8.8 million, which he

had entered into alone.

       Pursuant to the dissolution judgment and decree, Gordon Brown transferred to

Judy Brown an RBC Wealth Management account, valued at approximately $1.2 million,


2
       We use the terms “dissolution” and “divorce” interchangeably throughout this
opinion. See Minn. Stat. § 518.002 (2012) (providing that the terms “divorce” and
“dissolution” have the same meaning in Minnesota Statutes).


                                                 3
and his one-half interest in Pontoon Partnership, which owned a commercial property as

its only asset. These two assets that Gordon Brown transferred to Judy Brown secured a

$1.1 million Minnesota Bank and Trust (MB&T) loan. Judy Brown retained her MB&T

savings account valued at $84,000.

       The Bank was unable to collect from Gordon Brown on the original judgment and

brought this action under MUFTA, Minn. Stat. §§ 513.41-.51 (2012), to levy execution

on the assets Gordon Brown transferred to Judy Brown. The Bank alleged that the

transfers were made with the intent to defraud the Bank because the transfers exhibited

six of the eleven factors enumerated in Minn. Stat. § 513.44(b). The Browns responded

separately, denying the allegations in the complaint.

       The Bank moved for summary judgment, which the district court granted based on

the conclusion that the Browns “engaged in actual fraud as shown by the existence of a

number of [badges of fraud].” The district court specifically found that Gordon Brown

transferred assets to an insider, concealed the transfers from the Bank, transferred

substantially all of his assets, did not receive reasonably equivalent value for the

transfers, became insolvent after the transfers, and transferred the assets shortly after his

debt to the Bank became delinquent. The district court rejected the Browns’ argument

that the transfers were not fraudulent because they were made pursuant to a marital

dissolution decree, observing that the decree was entered pursuant to the Browns’

voluntary MTA.      Accordingly, the district court determined that the transfers were

voidable under MUFTA.




                                             4
          The Browns appealed. The court of appeals affirmed the decision of the district

court. Citizens State Bank Norwood Young Am. v. Brown, 829 N.W.2d 634, 642 (Minn.

App. 2013). After concluding that MUFTA applies to transfers made pursuant to an

uncontested marital dissolution decree, the court of appeals applied the common law

presumption that transfers made between spouses are fraudulent, id. at 639-40, and

determined that the undisputed facts “support[] a singular conclusion that the Browns had

actual intent to defraud” the Bank, id. at 638.

          We granted the Browns’ petition for review.

                                             II.

          Laws allowing creditors to void fraudulent transfers trace their origins to the

Statute of 13 Elizabeth, adopted in England in 1571. 1571, 13 Eliz., c. 5; BFP v.

Resolution Trust Corp., 511 U.S. 531, 540 (1994).        See generally Unif. Fraudulent

Transfer Act prefatory note, 7A U.L.A. pt. 2, at 4 (2006).           The statute allowed

creditors to void transfers designed “to delay, hinder or defraud creditors and others.” 13

Eliz., c. 5. English courts relied on “badges of fraud”—certain suspicious circumstances

that frequently accompanied fraudulent transfers—to determine whether a transfer was

fraudulent. See BFP, 511 U.S. at 540-41; Twyne’s Case, (1601) 76 Eng. Rep. 809

(Star Chamber) 812-14; 3 Co. Rep. 80b, 81a. These badges of fraud included that the

debtor retained possession of the property after the transfer, made the transfer in secret,

or made the transfer after being sued. Twyne’s Case, 76 Eng. Rep. at 812-14; 3 Co. Rep.

at 81a.




                                              5
       American states later embraced fraudulent transfer law. See, e.g., Va. Rev. Code,

ch. 101, ¶ 2 (1819); see also Isaac A. McBeth & Landon C. Davis III, Bulls, Bears, and

Pigs: Revisiting the Legal Minefield of Virginia Fraudulent Transfer Law, 46 U. Rich. L.

Rev. 273, 277 (2011). And Minnesota’s territorial legislature enacted Minnesota’s first

such law in 1851.3 Minn. Rev. Terr. Stat., ch. 64 (1851). This territorial law provided

that “[e]very conveyance . . . made with the intent to hinder, delay or defraud creditors

. . . shall be void.” Id., § 1.

       Seeking to standardize these laws, the Conference of Commissioners on Uniform

State Laws promulgated the Uniform Fraudulent Conveyance Act in 1918.                Unif.

Fraudulent Transfer Act prefatory note, 7A U.L.A. pt. 2, at 4. Minnesota adopted the

Uniform Fraudulent Conveyance Act in 1921. Act of Apr. 20, 1921, ch. 415, 1921 Minn.

Laws 642. The Uniform Laws Commission updated the uniform law in 1984 with the

Uniform Fraudulent Transfer Act, which Minnesota adopted in 1987. Unif. Fraudulent

Transfer Act prefatory note, 7A U.L.A. pt. 2, at 5-7; see also Act of Apr. 7, 1987, ch. 19,

1987 Minn. Laws 28.4              MUFTA’s purpose is aligned with that of Minnesota’s

predecessor laws—to prevent debtors from placing property that is otherwise available

3
       The Minnesota Territory operated under the Wisconsin Territory’s fraudulent
transfer law until it adopted its own in 1851. Act of Mar. 3, 1849, ch. 121, § 12, 9 Stat.
403, 407 (providing that the laws of the Wisconsin Territory apply to the Minnesota
Territory unless modified or repealed by Minnesota’s territorial legislature); Fraudulent
Conveyance Act, tit. III, § 1, Wis. Terr. Stat. 161, 164 (1839) (voiding fraudulent
conveyances).
4
       Forty-three states and the District of Columbia have adopted versions of the Act.
Unif. Fraudulent Transfer Act, 7A U.L.A. pt. 2, at 1-2 tbl. (Supp. 2013).




                                               6
for the payment of their debts out of the reach of their creditors. Kummet v. Thielen, 210
Minn. 302, 306, 298 N.W. 245, 247 (1941).

       To that end, MUFTA includes both actual and constructive fraud provisions. See

Minn. Stat. §§ 513.44, .45.5 The actual fraud provision, at issue in this case, requires the

fact-finder to conclude that the debtor made a transfer “with actual intent to hinder, delay,

or defraud any creditor.” Minn. Stat. § 513.44(a)(1). Because the intent to defraud

creditors is rarely susceptible of direct proof, courts continue to rely on “badges of fraud”

to determine whether a transfer is fraudulent. Shields v. Goldetsky (In re Butler), 552
N.W.2d 226, 231 (Minn. 1996) (citing Unif. Fraudulent Transfer Act prefatory note, 7A

U.L.A. 639 (1985)). Badges of fraud in MUFTA include a transfer made to an “insider”

or transfers that comprise “substantially all the debtor’s assets.”             Minn. Stat.

§ 513.44(b)(1), (5).

                                            III.

       A threshold question that we must address is whether MUFTA applies to transfers

made pursuant to an uncontested marital dissolution decree. We review this question of

statutory interpretation de novo.      See Clark v. Lindquist, 683 N.W.2d 784, 785

(Minn. 2004).   In construing MUFTA, our charge is to ascertain and effectuate the

intention of the Legislature. Schatz v. Interfaith Care Ctr., 811 N.W.2d 643, 649 (Minn.

2012); see also Minn. Stat. § 645.16 (2012).        We construe nontechnical words and

phrases according to their plain meanings. Staab v. Diocese of St. Cloud, 813 N.W.2d 68,

5
      MUFTA’s constructive fraud provisions allow a creditor to void a transfer without
proving that the debtor intended to defraud a creditor. Minn. Stat. §§ 513.44(a)(2), .45.


                                             7
72 (Minn. 2012) (citing Minn. Stat. § 645.08(1) (2012)). “[W]hen the words of a law . . .

are clear and free from all ambiguity, the letter of the law shall not be disregarded under

the pretext of pursuing the spirit.” Haghighi v. Russ.-Am. Broad. Co., 577 N.W.2d 927,

929 (Minn. 1998) (quoting Minn. Stat. § 645.16) (internal quotation marks omitted).

       Minnesota Statutes § 513.44(a)(1) provides that “[a] transfer made or obligation

incurred by a debtor is fraudulent as to a creditor . . . if the debtor made the transfer . . .

with actual intent to hinder, delay, or defraud any creditor.” The term “transfer” is

defined as “every mode, direct or indirect, absolute or conditional, voluntary or

involuntary, of disposing of or parting with an asset.” Minn. Stat. § 513.41(12). Because

a transfer made pursuant to an uncontested marital dissolution decree is a mode of

“disposing of or parting with” assets, it falls within the statutory definition of “transfer.”

       Our construction is consistent with other states’ interpretations of the Uniform

Fraudulent Transfer Act. This is significant to our analysis because, “[u]niform laws are

interpreted to effect their general purpose to make uniform the laws of those states that

enact them.” Johnson v. Murray, 648 N.W.2d 664, 670 (Minn. 2002) (citing Minn. Stat.

§ 645.22 (2012)). “Accordingly, we give great weight to other states’ interpretations of a

uniform law.” Id. at 670. Several states have concluded that their versions of the Act

apply to an uncontested marital dissolution decree. See, e.g., Mejia v. Reed, 74 P.3d 166,

174 (Cal. 2003) (“[California’s] UFTA applies to property transfers under [marriage

settlement agreements].”); Estes v. Titus, 751 N.W.2d 493, 495 (Mich. 2008) (holding

that Michigan’s UFTA “applies to a transfer of property made pursuant to a property

settlement agreement incorporated in a divorce judgment”); Fadel v. El-Tobgy, 264 P.3d
8
150, 155-56 (Or. Ct. App. 2011) (concluding that transfers of assets during a divorce can

violate Oregon’s UFTA). Indeed, our research has produced no legal authority to the

contrary.

      Although MUFTA provides exclusions for contributions “made to a qualified

charitable or religious organization” as defined under Minn. Stat. § 513.41(12), a similar

exception to the definition of “transfer” made pursuant to an uncontested marital

dissolution decree does not exist. And we construe enumerated exceptions in a law to

exclude all others. In re Estate of Braa, 452 N.W.2d 686, 688 (Minn. 1990); see also

Minn. Stat. § 645.19 (2012). Accordingly, we do not exempt transfers made pursuant to

an uncontested marital dissolution decree from the statutory definition of “transfer” in

Minn. Stat. § 513.41(12).

      We, therefore, hold that a transfer made pursuant to an uncontested6 marital

dissolution decree may be set aside as fraudulent under MUFTA. In doing so, we do not

reach the broader question of whether MUFTA applies to contested marital dissolution

decrees.

                                           IV.

      Having determined that MUFTA applies to uncontested marital dissolution

decrees, we next consider whether the district court erred by entering summary judgment

in favor of the Bank. We review a district court’s decision to grant summary judgment


6
       In this case, our reference to the marital dissolution decree as “uncontested” means
that there was no genuine dispute between the parties as to the value or disposition of
marital assets.


                                            9
de novo to determine whether any genuine issue of material fact exists and whether the

district court correctly applied the law. Stringer v. Minn. Vikings Football Club, LLC,

705 N.W.2d 746, 754 (Minn. 2005); see also Minn. R. Civ. P. 56.03. Summary judgment

is appropriate when the evidence, viewed in the light most favorable to the nonmoving

party, establishes that no genuine issue of material fact exists and that the moving party is

entitled to judgment as a matter of law. Odenthal v. Minn. Conference of Seventh-Day

Adventists, 649 N.W.2d 426, 429 (Minn. 2002). To defeat a summary judgment motion,

the nonmoving party must do more than rest on averments or denials of the adverse

party’s pleadings. Minn. R. Civ. P. 56.05. Rather, when the moving party makes out a

prima facie case, the burden of establishing that the facts raise a genuine issue falls to the

opposing party. Thiele v. Stich, 425 N.W.2d 580, 583 (Minn. 1988).

       Historically, in a contest between a wife and the creditors of her husband, a

presumption of fraudulent conveyance existed that required affirmative proof to rebut.

See, e.g., Minneapolis Stock-Yards & Packing Co. v. Halonen, 56 Minn. 469, 471, 57
N.W. 1135, 1135-36 (1894). This presumption continued under the Uniform Fraudulent

Conveyance Act.      Kummet, 210 Minn. at 305, 298 N.W. at 246. Under MUFTA,

however, whether a transfer is made to a spouse or other “insider” is one of

eleven badges of fraud provided in Minn. Stat. § 513.44(b)(1).              See Minn. Stat.

§§ 513.41(7)(i)(A), (11), .44(b)(1).     Here, we need not decide whether the marital

presumption survives the adoption of MUFTA because we conclude that the Browns

were not spouses at the time of the transfers.




                                             10
       Several badges of fraud are relevant to this appeal: (1) “the transfer . . . was to an

insider”; (2) “the transfer was of substantially all the debtor’s assets”; (3) the debtor

failed to receive reasonably equivalent value for the asset transferred or obligation

incurred; (4) “the debtor was insolvent or became insolvent shortly after the transfer was

made”; (5) “before the transfer was made or obligation was incurred, the debtor had been

sued or threatened with suit”; (6) “the transfer occurred shortly before or shortly after a

substantial debt was incurred”; and (7) “the debtor retained possession or control of the

property transferred after the transfer.” Minn. Stat. § 513.44(b).7 In analyzing these

factors, we are mindful that the definition of asset “does not include . . . property to the

extent it is generally exempt under nonbankruptcy law.” Minn. Stat. § 513.41(2)(ii).

                                             A.

       We first consider whether the transfers were to an “insider.”            Minn. Stat.

§ 513.44(b)(1).    Spouses fall within the definition of “insiders.”            Minn. Stat.

§ 513.41(7)(i)(A), (11). The Bank argues, and the lower courts held, that Judy Brown

was Gordon Brown’s spouse at the time of the transfers. However, under MUFTA’s

definition of when a transfer of personal property occurs, the operative point in time is

when the transfer is “so far perfected that a creditor on a simple contract cannot acquire a

judicial lien” without resort to MUFTA. Minn. Stat. § 513.46(1)(ii). The Browns were


7
       The Bank no longer argues that the transfers were concealed because they were
not disclosed, an argument that the court of appeals rejected in its consideration of the
case. Citizens State Bank Norwood Young Am., 829 N.W.2d at 641. Accordingly, we do
not address that badge of fraud in our analysis.



                                             11
still spouses when they signed the MTA.          However, the assets that Gordon Brown

subsequently transferred to Judy Brown were not yet beyond the reach of a contract

creditor. Therefore, Gordon Brown did not transfer the assets within the meaning of

MUFTA when he and Judy Brown signed the MTA. Rather, the transfers occurred, at the

earliest, when the Dakota County District Court entered the dissolution judgment and

decree, which simultaneously dissolved the Browns’ marriage. See Minn. Stat. § 518.06,

subd. 1 (2012) (providing that a dissolution of marriage terminates the marital

relationship between spouses). Accordingly, the Browns were not spouses when they

transferred the assets.

       Our conclusion that the Browns were not spouses when the transfers were made,

however, does not preclude a finding that Judy Brown was an insider. The definition of

“ ‘[i]nsider’ includes . . . a relative.” Minn. Stat. § 513.41(7)(i)(A) (emphasis added). In

this context, the term “includes” indicates that the definition is nonexclusive. LaMont v.

Indep. Sch. Dist. No. 728, 814 N.W.2d 14, 19 (Minn. 2012). In addition, the comments

to the Act provide that “a court may find a person living with an individual for an

extended time in the same household or as a permanent companion to have the kind of

close relationship intended to be covered by the term ‘insider.’ ”        Unif. Fraudulent

Transfer Act § 1, 7A U.L.A. pt. 2, at 17 cmt. 7 (2006). The Browns were married for 23

years, and they continued to live with one another after their divorce, demonstrating a

continued close relationship. The Browns contend that “[i]n today’s economy, it is often

the case that economic factors make it impossible for divorced spouses to live

separately.” But the Browns submitted no evidence that either spouse was financially


                                            12
incapable of living on his or her own after the divorce.             Indeed, the evidence

demonstrates otherwise. The dissolution judgment and decree establishes that, after the

divorce, Gordon Brown owned the marital home and Judy Brown had a substantial

positive net worth. The Browns must do more than rest on “general averments” to rebut

specific facts showing that they continued to have a close relationship after their divorce.

Minn. R. Civ. P. 56.05. Rather, they must “present specific facts showing that there is a

genuine issue for trial.” Id. On the record before us, they failed to do so.

       The Connecticut Supreme Court addressed a similar question in Canty v. Otto,

41 A.3d 280 (Conn. 2012). In Canty, a creditor sued the debtor’s former spouse under

Connecticut’s Uniform Fraudulent Transfer Act. Id. at 285. The creditor sought to set

aside transfers made between the defendant and the debtor in their divorce. Id. The

Canty court concluded that “the transfer of [the debtor’s] property to the defendant—his

former wife with whom he continued to reside—constituted transfers to an insider.” Id.

at 294. Here, the Browns also continued to live together after their divorce. They have

presented no evidence showing that their previously close relationship changed. Based

on these undisputed facts, the district court properly concluded that Gordon Brown’s

transfers to Judy Brown were to an insider.

                                              B.

       The district court and the court of appeals concluded that Gordon Brown

transferred substantially all of his assets in the divorce, which constitutes another badge

of fraud. See Minn. Stat. § 513.44(b)(5). The Browns argue that this conclusion is

erroneous because, after the dissolution, Gordon Brown owned the home, valued at


                                              13
$421,900, and his 401(k) account, valued at less than $140,000. However, the definition

of “assets” under MUFTA excludes “property to the extent it is generally exempt under

nonbankruptcy law.”      Minn. Stat. § 513.41(2)(ii).     Therefore, to determine whether

Gordon Brown transferred substantially all of his assets, we do not consider exempt

property. A debtor’s 401(k) is exempt from creditors’ claims. 29 U.S.C. §§ 1003(a),

1056(d)(1) (2012); Patterson v. Shumate, 504 U.S. 753, 759-60 (1992). This exemption

is not capped at a designated amount. 29 U.S.C. § 1056(d)(1); Patterson, 504 U.S. at

759-60. Consequently, Gordon Brown’s 401(k) is not an asset for purposes of MUFTA.

Similarly, at the time of the dissolution, a homestead was exempt up to a value of

$360,000. Minn. Stat. §§ 510.01, 510.02, subd. 1 (2012); 34 Minn. Reg. 1460, 1461

(Apr. 26, 2010). Therefore, only $61,900 of the home’s value is an asset under MUFTA.

Moreover, Gordon Brown executed a quitclaim deed in October 2009, transferring the

home to Judy Brown one year before the marital dissolution decree was entered. Thus,

Gordon Brown did not transfer the home to Judy Brown pursuant to the dissolution

judgment and decree. Judy Brown transferred it to him.

       The record establishes that, before the divorce, Gordon Brown had the following

nonexempt assets: a checking account with a balance of less than $3,000; corporate

stock, valued at $80,000; an RBC account, valued at approximately $1.2 million; and a

one-half interest in Pontoon Partnership, with a net value of approximately $300,000.8


8
       It is difficult to pinpoint the precise value of the interest in Pontoon Partnership at
the time of the dissolution. The partnership’s sole asset was a commercial property,
which, according to the MTA, was listed for sale for $1.7 million at the time of the
                                                          (Footnote continued on next page.)

                                             14
Therefore, the value of Gordon Brown’s assets before the dissolution exceeded

$1.5 million. Of these assets, Gordon Brown transferred all but the checking account and

the corporate stock. Accordingly, because Gordon Brown transferred substantially all of

his assets, another badge of fraud is present.

                                             C.

       The next badge of fraud found by the district court is Gordon Brown’s failure to

receive reasonably equivalent value for the assets he transferred.         See Minn. Stat.

§ 513.44(b)(8). “Value is given for a transfer or an obligation if, in exchange for the

transfer or obligation, property is transferred or an antecedent debt is secured or satisfied

. . . .” Minn. Stat. § 513.43(a). The Browns do not argue that any debt was secured or

satisfied pursuant to the divorce. We, therefore, consider the property that Judy Brown

transferred to Gordon Brown when analyzing whether she gave reasonably equivalent

value for the transfers Gordon Brown made and the obligations he incurred.                As

addressed in section IV.B. of this opinion, the value of assets Gordon Brown transferred

to Judy Brown was approximately $1.5 million (the one-half interest in Pontoon

Partnership, valued at approximately $300,000, and the RBC account, valued at

approximately $1.2 million).
(Footnote continued from previous page.)
dissolution. The property, along with the RBC account, also secured a $1.1 million
MB&T loan. The Browns argue that summary judgment for the Bank was improper in
part because “the value of the Pontoon Partnership interest that Judy received was not
established.” But the Browns’ MTA indicates that the net value of the property at the
time of the dissolution was $600,000, and the Browns presented no evidence to support a
determination that the value provided in the MTA was inaccurate. Therefore, for
purposes of this analysis we consider the net value of Gordon Brown’s one-half interest
in the partnership at the time of the dissolution to be approximately $300,000.


                                             15
       By contrast, the only property that Judy Brown transferred to Gordon Brown was

the home valued at $421,900—$360,000 of which was exempt. In light of the fact that

Gordon Brown also assumed sole responsibility for more than $270,000 of the Browns’

joint debt obligations, we conclude that Gordon Brown did not receive reasonably

equivalent value in exchange for assets worth approximately $1.5 million that he

transferred to Judy Brown.

                                            D.

       We next consider whether “the debtor was insolvent or became insolvent shortly

after the transfer was made or the obligation was incurred.” Minn. Stat. § 513.44(b)(9).

Under MUFTA, a debtor is insolvent if “the sum of the debtor’s debts is greater than all

of the debtor’s assets.” Minn. Stat. § 513.42(a). Because the definition of “insolvent”

uses the term “asset,” exempt property is not included in determining whether Gordon

Brown was insolvent after the transfers. See Minn. Stat. § 513.41(2)(ii). It is clear that

after the divorce Gordon Brown was insolvent. Gordon Brown’s assets after the divorce

included a checking account valued at less than $3,000, corporate stock valued at less

than $80,000, and the non-exempt value of the home. In addition, Gordon Brown held

more than $270,000 of marital debt. Gordon Brown, therefore, had a negative net worth

even without accounting for the nearly $9 million in personal guarantee obligations he

retained. In light of these facts, the district court correctly concluded that Gordon Brown

was insolvent after the transfers.




                                            16
                                            E.

      Likewise, there is no genuine issue of material fact that Gordon Brown had been

sued or threatened with a lawsuit when the marital dissolution decree was entered. See

Minn. Stat. § 513.44(b)(4). The Bank sued Gordon Brown on January 8, 2010, to enforce

his personal guarantee. Approximately nine months later, in October 2010, the Browns

signed the MTA, and the dissolution judgment and decree was entered shortly thereafter.

                                            F.

      The next badge of fraud we consider is whether the transfers “occurred shortly

before or shortly after a substantial debt was incurred.” Minn. Stat. § 513.44(b)(10). The

parties and the district court agree that Gordon Brown incurred a debt to the Bank on

June 29, 2010—the date that the default judgment was entered in the original lawsuit.

For the purpose of addressing this badge of fraud, we accept June 29, 2010, as the date

the debt was incurred. The transfers occurred on October 13, 2010, following entry of

the marital dissolution decree. The Browns argue that they had no control over when the

marital dissolution decree was entered. But this argument is unavailing because Gordon

Brown set the transfers in motion when he petitioned to dissolve the Browns’ marriage on

March 15, 2010. When Gordon Brown initiated the transfers, he already had been sued

by the Bank and reasonably would have anticipated that he would soon incur a substantial

debt. Therefore, we conclude that the transfers were initiated shortly before and actually

were made shortly after a substantial debt was incurred.




                                           17
                                           G.

       The final factor that we consider is whether “the debtor retained possession or

control of the property transferred after the transfer.” Minn. Stat. § 513.44(b)(2). The

parties dispute whether Gordon Brown retained control of the RBC account after the

divorce. The Bank presented copies of statements of the RBC account showing that

Gordon Brown’s name appeared on the account several months after the divorce. But

statements from the RBC account submitted by the Browns establish that Judy Brown’s

name was on the account by October 2011. Despite the existence of a factual dispute on

this final issue, we conclude that summary judgment was proper.

       Whether a creditor made a transfer with fraudulent intent is ordinarily a question

of fact. See Underleak v. Scott, 117 Minn. 136, 141, 134 N.W. 731, 733 (1912). But

when no genuine issue of material fact exists, the district court may decide the question

as a matter of law on a motion for summary judgment. See id. at 141, 134 N.W. at 733;

see also Minn. R. Civ. P. 56.03. Here, six of the eleven badges of fraud were established.

The presence of a single badge of fraud may, but does not necessarily, prove fraudulent

intent. See, e.g., In re Coffey’s Case, 949 A.2d 102, 120 (N.H. 2008); Gilchinsky v. Nat’l

Westminster Bank N.J., 732 A.2d 482, 490 (N.J. 1999). The presence of several badges

of fraud, however, creates an inference of fraud that requires clear evidence of a

legitimate purpose to rebut. In re Coffey’s Case, 949 A.2d at 120. The Browns have

failed to rebut this inference. Accordingly, the district court did not err by concluding

that Gordon Brown transferred assets in the divorce with the intent to defraud his

creditors.


                                           18
       The district court erred, however, by allowing the Bank to levy execution on Judy

Brown’s MB&T savings account. It is evident from the dissolution judgment and decree

that the MB&T savings account was in Judy Brown’s name before the dissolution, and

she retained the account in the property division ordered in the marital dissolution decree.

As the MB&T savings account was not transferred, it is not a fraudulent transfer to be

voided. We, therefore, reverse this aspect of the district court’s decision. However,

because the record establishes that Gordon Brown transferred the RBC account and his

Pontoon Partnership interest in the divorce, the district court properly authorized the

Bank to levy execution on these assets.

                                             V.

       In summary, we conclude that MUFTA applies to transfers made pursuant to an

uncontested marital dissolution decree. The transfers at issue here exhibit several badges

of fraud and provide conclusive proof of fraudulent intent. On these facts, we affirm the

district court’s judgment granting the Bank authority to levy execution on the

fraudulently transferred assets to the extent necessary to satisfy the Bank’s claim.

       Affirmed in part, reversed in part.




                                             19
                                CONCURRENCE

PAGE, Justice (concurring).

      I concur in the result.




                                    C-1
                                  CONCURRENCE

ANDERSON, Justice (concurring).

       I concur in the majority opinion, but I write separately to emphasize the unusual

nature of the facts in this case that support summary judgment. What makes this case a

candidate for summary judgment is the complete absence of any genuine issues of

material fact, including the absence of any indication of adversity between Gordon

Brown and his wife in the context of the dissolution of their marriage and the absence of

any evidence indicating that the transfers were made for a legitimate purpose rather than

to defraud Gordon Brown’s creditors.

       The question of insider status will normally be a disputed issue requiring a finder

of fact. See In re Petters Co., Inc., 499 B.R. 342, 366 (Bankr. D. Minn. 2013) (“Because

non-insider status is fact-intensive, a plaintiff-trustee’s assertion of it is not to be finally

determined on a motion to dismiss as long as sufficient facts have been pleaded toward

the two considerations.”). In my view, not much is required to move an “uncontested”

divorce proceeding into the adversarial category.         Indeed, the presence of financial

pressure because of collapsing business interests is frequently a contributing factor in a

marriage dissolution. But many contested, disputed, or adversarial marriage dissolutions,

with varying degrees of intensity, eventually become “stipulated” for purposes of

dissolving the marriage. Thus, the fact that a divorce is labelled “stipulated” or appears

uncontested in the final proceeding does not necessarily mean that the divorce was not

adversarial. And in adversarial divorces, even adversarial divorces that are eventually

labelled “stipulated,” it may well be that the former spouse receiving the transfer does not


                                             C-1
have insider status, thus eliminating one badge of fraud. See Minn. Stat. § 513.44(b)(1)

(2012) (listing insider status as a badge of fraud). But all the facts here point away from

the conclusion that the dissolution was even remotely adversarial, and thus there is no

genuine issue of material fact about whether the transfer in this case was made to an

insider.

       Similarly, the presence of multiple badges of fraud does not mean summary

judgment for the creditor is automatically warranted. Badges of fraud serve as indicators

that the debtor intended to commit fraud. See Max Sugarman Funeral Home, Inc. v.

A.D.B. Investors, 926 F.2d 1248, 1254-55 (1st Cir. 1991) (“The presence of a single

badge of fraud may spur mere suspicion; the confluence of several can constitute

conclusive evidence of an actual intent to defraud . . . .” (citation omitted)). But, as the

majority notes, any presumption created by the presence of badges of fraud can be

rebutted by evidence that shows the party’s actual intent was not to defraud creditors and

that the transfer was made for some legitimate purpose. Brown v. Third Nat’l Bank (In re

Sherman), 67 F.3d 1348, 1354 (8th Cir. 1995) (noting that badges of fraud “can constitute

conclusive evidence of actual intent to defraud, absent ‘significantly clear’ evidence of a

legitimate supervening purpose”) (emphasis added) (citation omitted) (internal quotation

marks omitted)).    For example, it is not difficult to imagine the circumstance of a

business owner in deep financial trouble, who enters into a stipulation terminating the

marriage on terms that look more favorable to his or her spouse, but fully expects the

business enterprise to recover and intends to be able to pay back creditors after that

recovery. “Near death” experiences for businesses are hardly rare, and so a transfer


                                            C-2
during dissolution may not necessarily indicate intent to defraud creditors. In addition,

our family courts properly take into account a variety of factors including the age,

occupation, health, skills, employability, and needs of each party to a marital dissolution.

Minn. Stat. § 518.58, subd. 1 (2012). Thus, what may look like a transfer to hide or

preserve assets to an outside creditor or a court reviewing on summary judgment, may in

fact be a perfectly reasonable dissolution of marriage based on the specific situations of

those involved and have nothing to do with avoiding creditors.

       Therefore, the question of a party’s intent to defraud creditors through a marriage-

dissolution transfer will often be a question of fact to be resolved by a fact-finder even

when badges of fraud are present, and not an issue that can be decided on summary

judgment. Here, however, the Browns largely chose to focus on legal arguments relating

to judicial duties in reviewing dissolution decrees rather than submit evidence of actual

intent. The absence of evidence regarding a legitimate purpose for the transfers is such

that not only have the Browns failed to rebut the presumption of fraud established by the

badges, the Browns have failed to even create a genuine issue of fact.

       Thus, while summary judgment in favor of the creditor will normally be

inappropriate because of the number of fact-intensive issues presented in a case like this

one, here, there is no evidence creating genuine issues of fact on the claims of insider

status or a legitimate purpose for the transfer of assets. Because no genuine issue of

material fact exists, I agree that summary judgment is appropriate in this case. Therefore,

I join in the majority opinion, but note that caution should be the watchword when

evaluating summary judgment motions in spousal transfer cases where fraud is alleged.


                                            C-3